Citation Nr: 0635219	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-24 095	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), rated at 50 percent 
from August 17, 1993, and 70 percent from June 10, 2004. 

[The issue involving clear and unmistakable error in a prior 
Board Decision is the subject of a separate Board Decision 
issued simultaneously under Docket Number 05-34 650.]


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which awarded service connection 
for PTSD with a 50 percent rating effective August 17, 1993.  
The veteran requested a hearing before a Member of the Board 
in April 2000.  In an October 2000 statement, the veteran 
indicated that he no longer wished to have a hearing. 

In July 2003, the Board remanded this matter for additional 
evidentiary development.  

In a January 2006 rating decision, the RO granted an 
increased rating for PTSD to 70 percent (effective from June 
10, 2004).  

In April 2006, the Board sent the veteran a letter requesting 
clarification about his representation in his appeal.  It is 
noted that his representation was with the American Legion.  
In a May 2006 letter, the veteran essentially revoked his 
power of attorney with the American Legion.  The veteran has 
not appointed any other representative to assist him with his 
claims.

While the veteran had appealed from a November 2000 rating 
decision in which the RO denied entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU), the RO has since awarded this benefit by way of a May 
2006 RO decision.  As such, that issue is no longer on appeal 
before the Board.  

On another matter, the Board notes that in a letter dated in 
May 2006, the veteran specifically stated that he wished to 
withdraw a claim regarding entitlement to service connection 
for burn injury residuals.  In recent received statements, 
the veteran has indicated that he wishes to be service-
connected for residuals of burns.  While the issue of 
entitlement to service connection for residuals of burns was 
addressed by the RO years ago, the veteran appears to now 
contend that he has submitted new and material evidence 
sufficient to reopen the claim.  As the agency of original 
jurisdiction has not addressed this issue, it is referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  By way of a January 2006 rating decision, the RO granted 
an increased rating to 70 percent for the veteran's service-
connected PTSD disability.

2.  Through a written communications received in March and 
July 2006, prior to promulgation of a decision by the Board, 
the veteran withdrew his appeal as to the evaluation of his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of entitlement to an increased 
evaluation for service-connected PTSD have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a written statement directed to the Appeals Management 
Center and received by VA in March 2006, the veteran 
indicated that he was satisfied with the rating assigned his 
PTSD disability.   In a second written statement, directed to 
the Board, and received by VA in June 2006, the veteran also 
stated that he was satisfied with the PTSD benefits as 
granted by the recent RO rating action.  Additionally, he 
thanked the Board for all considerations extended to him in 
the appellate review process.  These letters show that the 
veteran is satisfied with the evaluation he receives for PTSD 
and that he no longer wishes to assert a claim for increased 
evaluation. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has essentially 
withdrawn the issue involving entitlement to an increased 
evaluation for service-connected PTSD.  There effectively 
remains no allegation of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal as to this matter.


ORDER

The appeal as to the claim for an increased evaluation for 
service-connected PTSD is dismissed.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


